The opinion of the Court-was delivered by
Fenner, J.
The errors urged in this Court are the following : ■
1. Exception is taken to the ruling of the court in requiring him to plead at the time of his arraignment and, on his refusal, in ordering the plea of not guilty to be entered in his.behalf — the complaint being that he was arraigned on the same day on which the information was filed, and had not had time to determine on his plea. The law provides no delay for arraignment after indictment or information, and the defendant is required to plead when arraigned, which is his only time as of right. 1 Bishop Crim. Proc., 734.
*1411Indulgence is often granted in the discretion and leniency of the court, but there is no láw controlling such discretion. In the present case, the judge states in his reasons for refusing time, that the prisoner had been previously tried and convicted for the same offense, and had remained in custody under an order of this Court remanding the case,- and should have been ready to plead to the new proceeding. No suggestion is made of any special injury suffered by the prisoner fr.om the ruling, and we see no ground for our interference.
2. Exception is taken to the action of the court in excusing a juryman, for a cause which the defendant contends was not sufficient under the law. Admitting the cause was not sufficient, the judge exercised his discretion in determining the question, and his error in such matter would afford no ground for relief. 1 Bishop Crim. Proc., § 926; State vs. Ostrander, 18 Iowa, 435.
3. The exception to the admissibility of the dying declaration of the deceased, on the ground that it consisted of the simple statement “ Jake Shields shot me,” without giving the facts on which the statement was based, is frivolous.
4. In regard to the exception to the refusal of the judge to charge that “ the indictment giving the name of the deceased as Peter Plores, if the State only proved the death of one Plores, the variance is fatal.” We think that the charge was substantially covered by the court’s instruction that the “jury had to be satisfied of -the identity of the deceased.” The judge states that he saw no reason for giving the charge as requested, because the District Attorney in examining the witnesses began by stating : “ This is the case of the State of Louisiana against Jake Shields, charged with the murder of Peter Plores — tell the jury all yb^. know about it.” The record failing to show any ground on which the request for the particular charge was based, no objection to any particular evidence appearing, and no suggestion of any special injury to the accused being made, and there being no variance between the verdict and the indictment, we see no reason for disturbing the verdict on this ground.
Judgment affirmed.